 In the Matter of COLUMBIA TooL STEII. COMPANYandUNITED Cox-STRUOTIONWORKERS, AFFILIATED WITH UNITED MINE WORKERS OFAMERICACase No. -13-R-2670.-Decided November 17, 1944Fyffe & Clarke, by Mr. David R. Clarke,of Chicago, Ill., for theCompany.Mr. Walter M. Brock,of Hammond, Ind., for the U. M. W.Mr. Raymond Sarocco,of Harvey, Ill., for the U. S. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, affiliatedwith United Mine Workers of America, herein called the U. M. W.,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Columbia Tool Steel Company, Chi-cago Heights, Illinois, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore David Karasick, Trial Examiner. Said hearing was held atChicago, Illinois, on October 27, 1944.At the commencement of thehearing, the Trial Examiner granted a motion of United Steelworkersof America, C. I. 0., herein called the U. S. A., to intervene.TheCompany, the U. M. W., and the U. S. A. appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce ' evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYColumbia Tool Steel Company operates a plant at Chicago Heights,Illinois, where it is engaged in the manufacture of tool steel.During59 N. L. R. B., No. 70.329 330DECISIONS OF NATIONAL LABOR RELATIONS BOARD1943 the Company purchased 'raw materials valued in excess of$50,000, over 50 percent of which was shipped to it from points out-side the State of Illinois.During the same period, the Companysold products valued in excess of $100,000, over 50 percent of whichwas shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Construction Workers, affiliated with United Mine Workersof America, is a labor organization, admitting to membership em-ployees of the Company..'United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the U. M. W. as the exclusivebargaining representative 'of its employees.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the U. M. W. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate'We find that -a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingwatchmen, guards, office and clerical employees, foremen, hammer,foremen, melting foremen, roller mill foremen, and any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning-of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot among'The Field Examiner reported that the U. M. W. presented 119 membership applicationcards.There are approximately 200 employees in the appropriateunit.The U. S. A.presented 43 cards. COLUMBIA TOOL STEELCOMPANY331the employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION$y virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED- that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Columbia ToolSteel Company, Chicago Heights, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by United Construc-tionWorkers, affiliated with United Mine Workers of America, orby United Steelworkers of America, C. I. 0., for the purposes ofcollective bargaining, or by neither.s